Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 4-14 and 16-20 are allowable. The restriction requirement of claims 1, 2 and 4-20, as set forth in the Office action mailed on November 26, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1, 2 and 4-20 is withdrawn.  Claim 15 , directed to a non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see the reply, filed April 29, 2022, with respect to claims 1, 2 and 14-20 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1, 2 and 4-23 are allowed. Claims 1, 11, and 21-23 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Jeannerat (EP 1454691), which was applied to the claims in the office action mailed February 02, 2022.  Suffice it to say, none of the cited prior art discloses a support system for a horological component, the support system comprising: a positioning device, and a holding device, the positioning device comprises positioning elements which can be displaced in a first direction; as claimed in independent claim 1; a control system for controlling a support system for a horological component, the support system comprising: a positioning device, and a holding device, the control system comprises: a first control device for the positioning device and a second control device for the holding device; the first and second control devices being independent, different, distinct, independent and different, independent and distinct, different and distinct, or independent, different and distinct, as claimed in independent claim 11, and as such does not anticipate the instant invention as disclosed in independent claim 11; a support system for a horological component, the support system comprising: a positioning device, and a holding device, the positioning device is controlled pneumatically or hydraulically; as claimed in independent claim 21; a support system for a horological component, the support system comprising: a positioning device, and a holding device, the holding device is controlled pneumatically or hydraulically; as claimed in independent claim 22; or a support system for a horological component, the support system comprising: a positioning device, and a holding device, the holding device comprises holding elements which can be displaced in rotation about axes which extend in a second direction, the support system comprises a first member and a second member which are mounted with a sliding connection relative to each other along the axis of the support system, and the holding elements are pivoted on the first member and are mounted with a mechanical connection to the second member via cam systems, as claimed in independent claim 23, and as such does not anticipate the instant invention as disclosed in independent claims 1, 11 and 21-23.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 11 and 21-23.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726